



Exhibit 10.16


WESTELL TECHNOLOGIES, INC.SUMMARY OF DIRECTOR COMPENSATION

The annual retainer for all non-employee directors is $36,000. Annual retainers
for committee chairpersons are as follows: Chairman of the Board (if
non-employee) -$20,000; Chair of the Audit Committee-$10,000; and Chair of the
Compensation Committee-$10,000. Annual retainers for the members of committees
are as follows: Member of the Audit Committee-$5,000; and Member of the
Compensation Committee-$5,000. There is not separate compensation for meeting
attendance. In addition, all directors may be reimbursed for certain expenses
incurred in connection with attendance at Board and committee meetings.
Directors who are employees of the Company do not receive additional
compensation for service as directors. In addition, non-employee directors are
eligible to receive awards under the 2015 Omnibus Incentive Compensation Plan.
On a director’s initial appointment date, non-employee directors are each
granted 20,000 restricted shares with an annual grant thereafter of
10,000 shares to be granted upon election to the Board of Directors at the
Annual Meeting of Stockholders, with the award vesting on the first anniversary
date of the grant.







